DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/22 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/2/22 and 9/20/22 were filed in a timely manner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 33-39, 46-49 and 53-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,583,177 in view of Ozeki et al (EP 1 457 204 A1 hereafter Ozeki). Both sets of claims are drawn to a pharmaceutical dosage form comprising a matrix tablet comprising at least a dosage unit comprising an absorption-enhancers such as SNAC, NAD NAC or MOAC and a polypeptide such as a parathyroid compound. The claims are further drawn to a method of treating a condition treatable by the polypeptide compound comprising administration of the pharmaceutical dosage form. The claims both sets Cmax, AUC and other release profile para meters for the dosage forms. The claims differ in that the instant claims are drawn to a multiunit dosage form while the 400 claims are drawn to a unit dosage that does not specific specifically if multi-units are used. However, the use of single or multiple units bound by a matrix is an obvious modification as seen in the Ozeki dosage form. Ozeki discloses a tablet dosage form comprising at least 3 discrete unit cores bound by a polymer matrix and is suggestive of various drugs delivered in such a configuration.  It would have been obvious to apply the formulation of the 400 claims into the compressed tablet of Ozeki in order to provide a stable and mass produced dosage form with uniform and predictable release properties. These modifications would have been an obvious modification and as such the claims cannot be issued together.
Claims 1, 4, 7-9, 11, 13, 16 and 33-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3,15-18, 20, 22-24, 38 and 39 of copending Application No. 15/549,394 in view of Ozeki et al (EP 1 457 204 A1 hereafter Ozeki). Both sets of claims are drawn to a pharmaceutical dosage form comprising a matrix tablet comprising at least a dosage unit comprising an absorption-enhancers such as SNAC, NAD NAC or MOAC and a polypeptide such as a parathyroid compound. The claims are further drawn to a method of treating a condition treatable by the polypeptide compound comprising administration of the pharmaceutical dosage form. The claims both sets Cmax, AUC and other release profile para meters for the dosage forms. The claims differ in that the instant claims are drawn to a multiunit dosage form while the 400 claims are drawn to a unit dosage that does not specific specifically if multi-units are used. However, the use of single or multiple units bound by a matrix is an obvious modification as seen in the Ozeki dosage form. Ozeki discloses a tablet dosage form comprising at least 3 discrete unit cores bound by a polymer matrix and is suggestive of various drugs delivered in such a configuration.  It would have been obvious to apply the formulation of the 400 claims into the compressed tablet of Ozeki in order to provide a stable and mass produced dosage form with uniform and predictable release properties. These modifications would have been an obvious modification and as such the claims cannot be issued together.  
Claims 1, 4,7-9, 11, 13, 16, 33-39 and 47-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,5, 6-16 and 18-20 of copending Application No. 16/724,400 in view of Ozeki et al (EP 1 457 204 A1 hereafter Ozeki). Both sets of claims are drawn to a pharmaceutical dosage form comprising a matrix tablet comprising at least a dosage unit comprising an absorption-enhancers such as SNAC, NAD NAC or MOAC and a polypeptide such as a parathyroid compound. The claims are further drawn to a method of treating a condition treatable by the polypeptide compound comprising administration of the pharmaceutical dosage form. The claims both sets Cmax, AUC and other release profile para meters for the dosage forms. The claims differ in that the instant claims are drawn to a multiunit dosage form while the 400 claims are drawn to a unit dosage that does not specific specifically if multi-units are used. However, the use of single or multiple units bound by a matrix is an obvious modification as seen in the Ozeki dosage form. Ozeki discloses a tablet dosage form comprising at least 3 discrete unit cores bound by a polymer matrix and is suggestive of various drugs delivered in such a configuration.  It would have been obvious to apply the formulation of the 400 claims into the compressed tablet of Ozeki in order to provide a stable and mass produced dosage form with uniform and predictable release properties. These modifications would have been an obvious modification and as such the claims cannot be issued together.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 7-9, 11, 13, 16, 33-39 and 43-59  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Ranklove et al (US 2007/0155664 hereafter Ranklove) in view of Ozeki (EP 1 457 204 A1 hereafter Ozeki).
Ranklove discloses a multi-unit PTH dosage form comprising an enhancing compound and formulated for immediate release [abstract, 0099-0100, 0175-0180, 0196-0199, 0282]. PTH analogs like teriparatide are disclosed as well [0168]. The cores further comprises enhancer 4-MOAC (Example 7). The coatings applied to the multiple units can be pH dependent or independent, allowing for immediate release at any point along the gastrointestinal tract [0184-0188]. A pharmaceutical kit is disclosed that comprises the PTH dosage form and a second separate dosage form with instructions on how to properly use the multiple dosage forms [claim 37-41]. The dosage forms are useful in treating a condition affected by PTH including osteoporosis and bone related disorders, where the method comprises administering the formulation comprising the PTH in a multi-unit dosage along with an enhancer [claims]. 
While the reference discloses a multi-unit dosage form with at least two dosage units and a coating, the reference does not explicitly disclose three separate units and a coating that quickly dissolves within 5 minutes as recited in the instant claims.  The production of release control dosage forms of distinct units sharing a coating is known in the art as seen in the Ozeki patent.
Ozeki discloses an oral dosage form comprising three separate dosage units that are bound together by a matrix (abstract).  The distinct cores number at least three and are arranged in various patterns around the matrix to control the release of the cores if necessary (Figure 1).  The dosage form solves the problem with peptide delivery of active agent by attempting to enhance the bioavailability of the compounds [0003].  The outer matrix may allow for the fast release of the cores and as such comprise simple sugars, crystalline celluloses and other compound known in the art to dissolve quickly in saliva or gastrointestinal fluid [0026].  The intended release profile is tailored to the drug and can optimized through routine experimentation of the matrix ingredients and the core components with the core not comprises delay or retarding ingredients [0027-0033, 0092-0096].  Active agents can be included in multiple cores thus providing concomitant release of drugs [0092-0096].  It would have been obvious to include the drug components of Ranklove into the dosage product of Ozeki as they solve the same problem of enhancing the delivery of peptide drugs and other pharmaceutical agents. 
Regarding the specific dissolution time, the claim recites that the matrix be “capable of” dissolving within 5 minutes in either saliva or gastrointestinal fluid, however this physical property would be dependent on the compositional components of the dosage form as the claim is drawn to a product.  The claims recite no components for the matrix whatsoever.  The instant specification lists microcrystalline cellulose as a possible ingredient in the matrix as a disintegrant that would make the matrix capable of dissolving within 5 minutes in saliva or gastrointestinal fluid.  Ozeki discloses that microcrystalline cellulose can be included in the matrix in order to quickly dissolve the matrix and release the core units.  The 5 minute dissolution is a feature of matrix which can comprise microcrystalline cellulose and as such cannot be separated from the matrix such that any matrix material arranged in a similar fashion must also have the same property.  It is the position of the Examiner that when needed the matrix of Ozeki would dissolve within 5 minutes as they comprise the same ingredients arranged in the same way.
Regarding the kit claims and limitations regarding instructions for administration.  These instructions would be included in any manufactured and package collected of dosage forms.  Ozeki discloses a mass production method where hundred if not thousands of dosage units are produced and prepared for distribution.  Ozeki solves the problem of stream lining and mass producing uniform dosage units.  It would be obvious that these packages would include instructions in order to sold and shipped.  While not explicitly stated, the object of the method is to produce products for sale and instructions are included in products for sale.  Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a solid multi-unit dosage form useful in treating bone defect disorders. It would have been obvious to process the PTH and enhancer formulation of Ranklove into the multi-unit dosage form of Ozeki and the expectation of success would have been present since they comprise the same materials. One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable oral dosage form.
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/2/22, with respect to Non-Statutory Obvious Type Double Patenting Rejections have been fully considered and are persuasive.  The double patenting rejections of the claims over US 10,583,177, Application 15/549,394 and 16/724,400  in view of Leonard US 20100022480) has been withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/               Primary Examiner, Art Unit 1618